DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended. Claims 1-20 have been examined.

Response to Arguments/Amendments
Applicant’s amendments have obviated the prior rejection under 35 USC § 112, which is withdrawn accordingly. However, the amendment has introduced a new issue as indicated in the new rejection found below.
Applicant’s arguments, see p. 10, filed 1/21/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of cited art of record U.S. Patent Application Publication 2013/0133073 by El Emam et al. and U.S. Patent Application Publication 2016/0132697 by Simske.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,977,389 (hereinafter “389”) in view of U.S. Patent Application Publication 2012/0158623 by Bilenko et al. (“Bilenko”), U.S. Patent Application Publication 2013/0054259 by Wojtusiak (“Wojtusiak”), U.S. Patent Application Publication 2013/0133073 by El Emam et al. (“El Emam”) and U.S. Patent Application Publication 2016/0132697 by Simske (“Simske”)

1. A method for assessing anonymity of a dataset, the method comprising: See ‘389, claim 1, “A method for assessing anonymity of a dataset, the method comprising:”
receiving an original dataset and an anonymized dataset; See ‘389, claim 1, “receiving an original dataset and an anonymized dataset.”
preparing a testing dataset and a training dataset for a … machine learning algorithm based on the received original dataset and anonymized dataset; See ‘389, claim 1, “creating a testing dataset and a training dataset for a machine learning algorithm based on the received original dataset and anonymized dataset.”
‘389 does not expressly claim a supervised algorithm. However, Bilenko teaches this. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an original dataset 102 and a labeled dataset 106. Note that labeled datasets is used by supervised algorithms.
training a machine learning model based on the prepared training dataset, …; See ‘389, claim 1, “training a machine learning model based on the prepared training dataset.” The ‘389 application does not expressly disclose using an original value as a label for the machine learning model. However, this is taught by Bilenko. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an original dataset 102 and a labeled dataset 106. Bilenko also teaches the use of label values taken from original training data. See ¶ 0031, e.g. “Each training instance may include a corresponding label of a target variable, i.e., the value to be predicted.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dataset of the ‘389 application with Bilenko’s machine learning in order to provide an accurate analysis of a dataset as suggested by Bilenko (see at least ¶ 0028).
‘389 and Bilenko does not expressly disclose wherein the machine learning model is a white box model. However, Wojtusiak teaches this. See Wojtusiak, ¶ 0028, e.g. “Rule-based models may provide a "white box" approach in which learned models may be inspected by human experts and appropriately modified, if needed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bilenko’s machine learning with Wojtusiak’s white box model in order to allow inspection and modification as suggested by Wojtusiak.
generating an evaluation score … based on the trained machine learning model and both the prepared testing and training datasets; and See ‘389, claim 1, “generating .”
‘389 does not expressly claim an evaluation score which correlates to a quality of the anonymity of the [anonymized] dataset. However, this is taught by El Emam. See El Emam, Fig. 5, elements 504 and 506, depicting generation 504 and presentation 506 of evaluation score “Risk Values” of a dataset 502. Note that the “risk value” applied to a broad but reasonable interpretation of a quality of anonymity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the score of ‘389 with El Emam’s teaching of a risk value in order to determine whether or not anonymity is sufficient for further data use as essentially suggested by El Emam (see ¶ 0084).
and providing a suggestion for further anonymization to a user, wherein the suggestion is made based on the generated evaluation score. See ‘389, claim 1, “wherein a suggestion for further anonymization is made based on the generated evaluation score; and presenting the generated evaluation score to a user.” 
‘389 does not expressly claim the following limitations which are taught by El Emam and Simske:
by indicating how the evaluation score was generated and identifying any data within the [anonymized] dataset which correlates to other data … See El Emam, Fig. 5, elements 508 and 512 along with ¶ 0084, e.g. “If the threshold is exceeded, (NO at 508), the dataset can be de-identified at (512) using anonymization techniques.” Also see Fig. 9, depicting presentation of results including how the score was generated (e.g. 
El Emam as modified does not expressly disclose identifying correlating data in the same dataset. However, Simske teaches this. See ¶ 0039, e.g. “In some cases, if the processor determines that a set of data may not be anonymized to a sufficient level of confidence to prevent discovery, the set of data may be identified to be used as a biometric. For example, information about the fields may be output to a user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the correlation of El Emam with Simske’s dataset in order to identify data that is no sufficiently anonymized as suggested by Simske.

With respect to claims 8 and 15, the limitations are largely addressed in the ‘389 patent as cited above with respect to the rejection of claim 1. The ‘389 patent does not expressly claim 8. A computer system for assessing anonymity of a dataset, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: However, this is taught by El Emam. See El Emam, ¶ 0008-0009, e.g. “a memory; a processor … computer-readable memory containing instructions …” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elements of the ‘389 patent with El Emam’s computer system in order to provide a system for execution as essentially taught by El Emam and known to those of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anonymity of the dataset" in lines 8-9.  It is not clear which dataset is being referred to. For the purpose of further examination, this limitation will be interpreted as "the anonymity of the anonymized dataset.”
the anonymized dataset.”
Claims 8 and 15 include limitations similar to claim 1, and are rejected for the same reasons. The dependent claims are rejected as carrying the same limitations as the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0133073 by El Emam et al. (“El Emam”) in view of U.S. Patent Application Publication 2012/0158623 by Bilenko et al. (“Bilenko”), U.S. Patent Application Publication 2013/0054259 by Wojtusiak (“Wojtusiak”), U.S. Patent 9,348,899 to Simard et al. (“Simard”), and U.S. Patent Application Publication 2016/0132697 by Simske (“Simske”).

	In regard to claim 1, El Emam discloses:
1. A method for assessing anonymity of a dataset, the method comprising: See El Emam, Fig. 5, depicting a method for assessing anonymity of a dataset.
receiving an original dataset and an anonymized dataset; See El Emam, Fig. 3, elements 354 and 352, depicting an original and an anonymized dataset. 
El Emam does not expressly disclose preparing a testing dataset and a training dataset for a supervised machine learning algorithm based on the received original dataset and anonymized dataset; training a machine learning model based on the prepared training dataset, using an original value as a label for the machine learning model …; However, this is taught by Bilenko. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an original dataset 102 and a labeled dataset 106. Note that labeled datasets is used by supervised algorithms. Bilenko teaches preparation of a testing and training data set, see ¶ 0034, e.g. “a subset of the featurized training dataset 106 may be reserved for the testing process 112, and not be input to the training process 108.” Bilenko also teaches the use of label values 
El Emam and Bilenko does not expressly disclose wherein the machine learning model is a white box model. However, Wojtusiak teaches this. See Wojtusiak, ¶ 0028, e.g. “Rule-based models may provide a "white box" approach in which learned models may be inspected by human experts and appropriately modified, if needed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bilenko’s machine learning with Wojtusiak’s white box model in order to allow inspection and modification as suggested by Wojtusiak.
generating an evaluation score which correlates to a quality of the anonymity of the [anonymized] dataset based on the trained machine learning model and both the prepared testing and training datasets; See El Emam, Fig. 5, elements 504 and 506, depicting generation 504 and presentation 506 of evaluation score “Risk Values” of a dataset 502. Note that the “risk value” applied to a broad but reasonable interpretation of a quality of anonymity. Also see Bilenko, Fig. 1, element 114, depicting testing results. Also see Bilenko, ¶ 0035, e.g. “The probability scores may indicate a confidence level that the predicted label values are accurate.” Note that Bilenko’s testing results are based upon both the testing and training datasets since the testing process utilizes not only the testing dataset, but also the model based on the training dataset.
and providing … further anonymization to a user, wherein the [further anonymization] is made based on the generated evaluation score by indicating how the evaluation score was generated and identifying any data within the [anonymized] dataset which correlates to other data … See El Emam, Fig. 5, elements 508 and 512 along with ¶ 0084, e.g. “If the threshold is exceeded, (NO at 508), the dataset can be de-identified at (512) using anonymization techniques.” Also see Fig. 9, depicting presentation of results including how the score was generated (e.g. threshold and selected variables). Also, as depicting in Figs. 7 and 9, the variables “PostalCode,” “DOB,” and “Age” were selected and indicated in the displayed result of Fig. 9.
El Emam and Bilenko do not expressly disclose providing a suggestion …, wherein the suggestion is made based on the score. However, this is taught by Simard. See Simard, col. 6, lines 35-37, e.g. “The method further entails a step 520 of displaying a user feedback guide that presents recommended actions to refine the classification model.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use El Emam’s anonymization and Bilenko’s models with Simard’s recommended actions in order to improve results as suggested by Simard (see col. 6, lines 56-60).
El Emam as modified does not expressly disclose identifying correlating data in the same dataset. However, Simske teaches this. See ¶ 0039, e.g. “In some cases, if the processor determines that a set of data may not be anonymized to a sufficient level of confidence to prevent discovery, the set of data may be identified to be used as a biometric. For example, information about the fields may be output to a user.” It would 


	In regard to claim 8, El Emam discloses:
8. A computer system for assessing anonymity of a dataset, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: See El Emam, ¶ 0008-0009, e.g. “a memory; a processor … computer-readable memory containing instructions …” 
All further limitations of claim 8 have been addressed in the above rejection of claim 1.

	In regard to claim 15, El Emam discloses:
15. A computer program product for assessing anonymity of a dataset, comprising: one or more computer-readable storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: See El 
All further limitations of claim 15 have been addressed in the above rejection of claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, Simard and Simske as applied above, and further in view of U.S. Patent Application Publication 2006/0179075 by Fay (“Fay”).

	In regard to claim 2, El Emam and Bilenko do not expressly disclose:
2. The method of claim 1, further comprising: analyzing the anonymized dataset; determining at least one obfuscated column within the analyzed anonymized dataset; and creating a separate dataset based on the at least one obfuscated column. However, this is taught by Fay. See Figs. 1B and 4 along with ¶ 0029, describing creation of a dataset based upon an obfuscated column. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use El Emam’s datasets with Fay’s obfuscated column in order to create a data structure for testing as suggested by Fay (see ¶ 0028).

	In regard to claim 9, parent claim 8 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, Simard, Simske and Fay as applied above, and further in view of U.S. Patent Application Publication 2011/0307423 by Shotton et al. (“Shotton”).

	In regard to claim 3, Fay also teaches:
3. The method of claim 2, further comprising: …, wherein the separate dataset includes a plurality of rows. See Fay, Fig. 4, depicting rows 422-430. El Emam as modified does not expressly disclose partitioning the separate dataset based on a predefined threshold. However, this is taught by Shotton. See Shotton, ¶ 0021, e.g. “partitioned … based on … threshold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use that datasets of El Emam, Bilenko and Fay with Shotton’s partitioning in order to prevent overfitting as suggested by Shotton.

	In regard to claim 4, El Emam does not expressly disclose the claimed limitations. However, Shotton teaches them as follows:
4. The method of claim 3, further comprising: determining a training subset of rows from the plurality of rows, wherein the determined training subset of rows exceed the predefined threshold; and generating the training dataset based on the determined training subset of rows. See Shotton, ¶ 0021, e.g. “a minimum number of example datum at the split node can be established as a termination condition.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shotton’s threshold with Fay’s rows in order to help prevent overfitting as suggested by Shotton. 

	In regard to claims 10-11, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 4, respectively.

	In regard to claims 17-18, parent claim 16 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 4, respectively.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, Simard, Simske and Fay as applied above, and further in view of U.S. Patent Application Publication 2017/0048698 by Choffnes et al. (“Choffnes”).

	In regard to claim 5, El Emam does not expressly disclose:
5. The method of claim 3, further comprising: determining a testing subset of rows from the plurality of rows, wherein the determined testing subset of rows is less than or equal to the predefined threshold; and generating the testing dataset based on the determined testing subset of rows. However, this is taught by Choffnes. Choffnes teaches removal of features providing a subset of data according to a threshold. See ¶ 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fay’s rows with Choffnes’ threshold in order to reduce overfitting as suggested by Choffnes.

	In regard to claim 6, Bilenko also teaches:
6. The method of claim 5, further comprising: preparing the training dataset and the testing dataset for the machine learning algorithm. See Bilenko, Fig. 1, elements 102-112, depicting dataset preparation for machine learning.	

	In regard to claim 7, Bilenko also teaches:
7. The method of claim 6, further comprising: training the machine learning model based on the prepared training dataset. See Bilenko, Fig. 1, elements 108 and 110, depicting the training of a model.

	In regard to claims 12-14, parent claim 10 is addressed above. All further limitations have been addressed in the above rejections of claims 5-7, respectively.

	In regard to claims 19-20, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 5-6, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/James D. Rutten/Primary Examiner, Art Unit 2121